                 1:19-cv-02335-DCN                Date Filed 12/10/20        Entry Number 62            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                      Curtis T. Fowler,
                          Plaintiff
                              v.                                    )       Civil Action No.        1:19-cv-02335-DCN
                                                                    )
                                                                    )
      Nurse Troll in his/her individual capacity,                   )
                                                                    )

                          Defendant

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Curtis T. Fowler, shall take nothing of the defendants, Warden Lewis in his/her individual capacity,
Associate Warden Early in his/her individual capacity, Associate Warden Duffy in his/her individual capacity, Major
Bennett in his/her individual capacity, Captain Harouff in his/her individual capacity, Head Nurse Burgess in his/her
individual capacity, Nurse Enloe in his/her individual capacity and Lim Food Service Supervisor in his/her individual
capacity, and this action is dismissed without prejudice as to those defendants.

O The plaintiff, Curtis T. Fowler, shall take nothing of the defendant, Nurse James in his/her individual capacity, and
this action is dismissed with prejudice as to that defendant.

O The plaintiff, Curtis T. Fowler, shall take nothing of the defendant, Nurse Troll in his/her individual capacity, and this
action is dismissed with prejudice as to that defendant.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable David C Norton, United States District Judge, presiding, affirming the Reports and
Recommendations of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: December 10, 2020                                                    ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
